Exhibit 10.7

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
17th day of February, 2016 by and between Albireo, Inc., a Delaware corporation
(the “Company”), and Peter A. Zorn (the “Executive”), effective as of July 11,
2015 (the “Effective Date”).

RECITALS

The Company desires to employ the Executive and the Executive desires to be
employed on the terms and conditions set forth in this Agreement. In
consideration of the foregoing premises and the mutual promises, terms,
provisions and conditions set forth in this Agreement, the parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.

2. Term. This Agreement will continue in effect until terminated in accordance
with Section 5. The term of this Agreement is hereafter referred to as “the term
of this Agreement” or “the term hereof.”

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company and Albireo
Limited (including any successor thereto, “Parent”) as their General Counsel and
Senior Vice President, Corporate Development. In addition, and without further
compensation, the Executive shall serve as a director and/or officer of the
Company and/or one or more of the Company’s Affiliates if so elected or
appointed from time to time.

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of his
position and such other duties and responsibilities on behalf of the Company and
its Affiliates as reasonably may be designated from time to time by the Chief
Executive Officer of Parent (the “CEO”). The Executive shall be a member of the
executive leadership team for the Company and Parent (the “ELT”), as such team
may be characterized from time to time. The Executive’s principal work location
shall be in Boston, MA.



--------------------------------------------------------------------------------

(c) During the term hereof, the Executive shall devote his full business time
and his best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, except as may be expressly approved in advance by the CEO in writing;
provided, however, that the Executive may without advance consent participate in
charitable activities and passive personal investment activities, provided that
such activities do not, individually or in the aggregate, interfere with the
performance of the Executive’s duties under this Agreement, are not in conflict
with the business interests of the Company or any of its Affiliates and do not
violate Sections 7, 8 or 9 of this Agreement.

(d) During the term hereof, the Executive shall comply with all Company
policies, practices and procedures and all codes of ethics or business conduct
applicable to the Executive’s position, as in effect from time to time.

4. Compensation and Benefits. As compensation for all services performed by the
Executive hereunder during the term hereof, and subject to performance of the
Executive’s duties and responsibilities to the Company and its Affiliates,
pursuant to this Agreement or otherwise:

(a) Base Salary. During the term of this Agreement, the Company shall pay the
Executive a base salary at the rate of Two Hundred Seventy Thousand Dollars
($270,000) per year, payable monthly in equal amounts in accordance with the
normal payroll practices of the Company as in effect from time to time and
subject to adjustment upward, but not downward, from time to time by the
Parent’s board of directors (the “Board”), in its sole discretion. Such base
salary, as from time to time adjusted, is hereafter referred to as the “Base
Salary.” The Executive hereby consents to the direct deposit of any payments
made by the Company under this Agreement into his designated U.S. bank account,
and agrees to complete the paperwork necessary to allow for such direct deposit.

(b) Annual Bonus Compensation. For each fiscal year completed during the term
hereof, pro-rated for the partial initial fiscal year of employment, the
Executive shall be eligible to participate in any annual bonus plan provided by
the Company (or Parent) for its executives generally, as in effect from time to
time. The Executive’s annual target bonus shall be thirty percent (30%) of the
Base Salary, subject to adjustment upward, but not downward, from time to time
by the Board in its sole discretion (the “Target Bonus”), with the actual amount
of the bonus, if any, to be determined by the Board (or, to the extent permitted
or required by applicable law, regulation or stock exchange requirement, a
compensation or remuneration committee thereof) or the CEO in accordance with
applicable performance criteria reasonably



--------------------------------------------------------------------------------

established by the Board. In order to earn an annual bonus under this Section
4(b) for any fiscal year, the Executive must be employed by the Company on the
last date of the applicable fiscal year. Any annual bonus payable hereunder will
be paid at the same time as such bonuses are paid to other members of the ELT,
but in no event later than two and one-half months following the end of the
fiscal year for which the bonus is earned.

(c) Vacations. During the term hereof, the Executive shall be entitled to four
(4) weeks of vacation per annum, accrued ratably, to be taken at such times and
intervals as shall be determined by the Executive, subject to the reasonable
business needs of the Company. Vacation shall otherwise be governed by the
policies of the Company, as in effect from time to time.

(d) Employee Benefit Plans. During the term hereof and subject to any
contribution therefore generally required of similarly-situated employees of the
Company, the Executive shall be entitled to participate in any and all Employee
Benefit Plans from time to time in effect for similarly-situated employees of
the Company generally, including any short-term disability plan, long term
disability and 401(k) retirement savings plan, except to the extent any Employee
Benefit Plan provides for benefits otherwise provided to the Executive hereunder
(e.g., a severance pay plan). Such participation shall be subject to (i) the
terms of the applicable plan documents and (ii) generally applicable Company
policies. For purposes of this Agreement, “Employee Benefit Plan” shall have the
meaning ascribed to such term in Section 3(3) of ERISA, as amended from time to
time. The Executive shall have no recourse against the Company under this
Agreement in the event that the Company should alter, modify, add to or
eliminate any or all of its Employee Benefit Plans.

(e) Business Expenses. The Company shall pay or reimburse the Executive for
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to such reasonable substantiation and documentation and to travel and
other policies as may be required by the Company from time to time.

(f) Stock Options. The Executive shall receive a stock option grant of at least
1% of the outstanding shares of Parent on a fully diluted basis under an equity
program sponsored by Parent, subject to the terms of the program. All rights to
purchase capital stock (e.g., stock options, compensatory warrants, restricted
stock or the like) of Company or Parent held by the Executive from to time
(collectively, “Options”) that are outstanding prior to a Change of Control (as
defined below) shall, to the extent unvested or subject to vesting-like
restrictions, be fully vested and exercisable (and any vesting-like restrictions
shall lapse in full) in the case of each such Option (i) at the time set forth
in the equity program under which such Option was granted (and in accordance
with the terms of such program) or (ii) if earlier, upon the Change of
Control. The foregoing sentence shall be (A) deemed incorporated into each
option or similar agreement evidencing awards made to the Executive after the
Effective Date and (B) without prejudice to the Executive’s right to any earlier
acceleration of vesting, continued period of vesting or post-termination rights
for the Executive provided for in the applicable program under which such Option
was granted or under applicable law.



--------------------------------------------------------------------------------

5. Termination of Employment and Severance Benefits. The Executive’s employment
hereunder shall terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
date of death shall be the date of termination, and the Company shall pay or
provide to the Executive’s designated beneficiary or, if no beneficiary has been
designated by the Executive in a notice received by the Company, to his
estate: (i) any Base Salary earned but not paid through the date of termination,
(ii) pay for any vacation time earned but not used through the date of
termination, (iii) any business expenses incurred by the Executive but
unreimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
following termination, that such expenses are reimbursable under Company policy,
and that any such expenses subject to Section 5(f)(iv) shall be paid not later
than the deadline specified therein; and (iv) any annual bonus earned but not
paid for the fiscal year preceding the fiscal year in which the date of
termination occurs (all of the foregoing, payable subject to the timing
limitations described herein, “Final Compensation”). The Company shall have no
further obligation or liability to the Executive. Other than business expenses
described in Section 5(a)(iii), Final Compensation shall be paid to the
Executive’s designated beneficiary or estate at the time prescribed by
applicable law and in all events within thirty (30) days following the date of
death.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder (notwithstanding
the provision of any reasonable accommodation) for one hundred and eighty (180)
days during any period of three hundred and sixty-five (365) consecutive
calendar days, whether or not consecutive. In the event of such termination, the
Company shall have no further obligation or liability to the Executive, other
than for payment of any Final Compensation due the Executive. Other than
business expenses described in Section 5(a)(iii), Final Compensation shall be
paid to the Executive at the time prescribed by applicable law and in all events
within thirty (30) days following the date of termination of employment.

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any



--------------------------------------------------------------------------------

such designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a) and to participate in Employee Benefit Plans in
accordance with Section 4(d), to the extent permitted by the then-current terms
of the applicable Employee Benefit Plans, until the Executive becomes eligible
for disability income benefits under the Company’s disability income plan, if
any, or until the termination of his employment, whichever shall first
occur. While receiving disability income payments under any Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a), but shall continue to participate in the Employee Benefit
Plans in accordance with Section 4(d) and to the extent permitted by and subject
to the then-current terms of such plans, until the termination of his employment
hereunder.

(iii) If any question shall arise as to whether the Executive is disabled
through any illness, injury, accident or condition of either a physical or
psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician selected by
the Company to whom the Executive or his duly appointed guardian, if any, has no
reasonable objection to determine whether the Executive is disabled, and such
determination shall for the purposes of this Agreement be conclusive. If such
question shall arise and the Executive shall fail to submit to such medical
examination, the Company’s determination of the issue shall be binding on the
Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board in its reasonable judgment, shall constitute Cause for
termination:

(i) The Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s material duties and responsibilities to the
Company or any of its Affiliates that, if capable of cure, is not cured within
thirty (30) days of written notice of such failure or negligence by the Company
to the Executive; provided, that the Company will not have to provide more than
one notice and opportunity to cure with respect to any multiple, repeated,
related or substantially similar events or circumstances;

(ii) Conduct by the Executive that constitutes fraud, embezzlement or other
material dishonesty with respect to the Company or any of its Affiliates;

(iii) The Executive’s commission of, or plea of nolo contendere to, (A) a felony
or (B) other crime involving moral turpitude; or

(iv) The Executive’s material breach of this Agreement, any shareholder or
option agreement between the Executive and the Company or any of its Affiliates
or of any fiduciary duty that the Executive has to the Company or any of its



--------------------------------------------------------------------------------

Affiliates that, if capable of cure, is not cured within thirty (30) days of
written notice of such breach by the Company to the Executive; provided, that
the Company will not have to provide more than one notice and opportunity to
cure with respect to any multiple, repeated, related or substantially similar
events or circumstances.

Upon the giving of notice of termination of the Executive’s employment hereunder
for Cause, the Company shall have no further obligation or liability to the
Executive, other than for any Final Compensation due to the Executive. Other
than business expenses described in Section 5(a)(iii), Final Compensation shall
be paid to the Executive at the time prescribed by applicable law and in all
events within thirty (30) days following the date of termination of employment.

(d) By the Company Other Than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, in addition to any Final
Compensation due to the Executive, the Executive will be entitled to the
following (the “Severance Benefits”):

(i) the Company will pay the Executive severance pay, at the same rate as the
Base Salary, for twelve (12) months following the date of termination of his
employment (the “Severance Period”);

(ii) during the Severance Period, provided the Executive elects and remains
eligible for COBRA (or mini-COBRA), the Company will pay the Executive a monthly
taxable amount equal to the portion of the Executive’s health insurance premiums
that the Company paid immediately prior to the date of termination (the “Monthly
Contribution”); and

(iii) if such termination occurs concurrent with or within twelve (12) months
following, or in connection with but within the three (3) months prior to, a
Change of Control, the Company will pay the Executive an amount equal to his
then current Target Bonus, payable in substantially equal monthly installments
during the Severance Period.

Other than business expenses described in Section 5(a)(iii), Final Compensation
shall be paid to the Executive at the time prescribed by applicable law and in
all events within thirty (30) days following the date of termination of
employment. Any obligation of the Company to provide the Severance Benefits is
conditioned, however, on the Executive signing and returning to the Company
(without revoking) a timely and effective general release of claims in the form
(which shall be provided by the Company within seven (7) days following the date
of termination, which shall exclude nonwaivable claims and the Executive’s
rights to Final Compensation and which shall not require the Executive to agree
to post-employment obligations not specifically set forth in this Agreement) by
the deadline specified therein, all of which (including the lapse of the period
for revoking the release of claims as specified in the release of claims) shall
have occurred no later than



--------------------------------------------------------------------------------

the sixtieth (60th) calendar day following the date of termination (any such
separation agreement submitted by such deadline, the “Release of Claims”) and on
the Executive’s continued compliance in material respects with the obligations
of the Executive to the Company and its Affiliates that survive termination of
his employment, including without limitation under Sections 7, 8 and 9 of this
Agreement. Subject to Section 5(g) below, all Severance Benefits to which the
Executive is entitled hereunder shall be payable in accordance with the normal
payroll practices of the Company, with the first payment, which shall be
retroactive to the day immediately following the date the Executive’s employment
terminated, being due and payable on the Company’s next regular payday for
executives that follows the effective date of the Release of
Claims. Notwithstanding the foregoing, if the time period to consider, return
and revoke the Release of Claims covers two of the Executive’s taxable years,
any portion of the Severance Benefits that constitutes deferred compensation
subject to Section 409A (as defined below) shall in all events be paid in the
later taxable year. The Release of Claims required for Severance Benefits in
accordance with this Section 5(d) creates legally binding obligations on the
part of the Executive and the Company therefore advises the Executive to seek
the advice of an attorney before signing the Release of Claims.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason by (A) providing notice to the Company specifying in
reasonable detail the condition giving rise to the Good Reason no later than the
thirtieth (30th) day following the occurrence of that condition; (B) providing
the Company a period of thirty (30) days to remedy the condition and so
specifying in the notice and (C) terminating his employment for Good Reason
within thirty (30) days following the expiration of the period to remedy if the
Company fails to remedy the condition. The following, if occurring without the
Executive’s consent, shall constitute “Good Reason” for termination by the
Executive:

(i) a material diminution in the nature or scope of the Executive’s title,
duties, authority or responsibilities;

(ii) a requirement that the Executive relocate his principal work location to a
location more than thirty (30) miles outside of Boston, MA; or

(iii) a material reduction in Base Salary.

In the event of a termination of employment in accordance with this
Section 5(e), the Executive will be entitled to receive the Severance Benefits
he would have been entitled to receive had he been terminated by the Company
other than for Cause pursuant to Section 5(d) above, provided that the Executive
signs and returns (without revoking) a timely and effective Release of Claims as
set forth in Section 5(d).

(f) By the Executive. The Executive may terminate his employment hereunder at
any time upon thirty (30) days’ prior written notice to the Company. In the
event of termination of the Executive’s employment in accordance with this
Section 5(e),



--------------------------------------------------------------------------------

the Board may elect to waive the period of notice, or any portion thereof, and,
if the Board so elects, the Company will pay the Executive the Base Salary for
the period so waived. The Company shall also pay the Executive any Final
Compensation due him (other than business expenses described in Section
5(a)(iii)) at the time prescribed by applicable law and in all events within
thirty (30) days following the date of the termination of employment.

(g) Timing of Payments and Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if at the time
of the Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Section 5 on
account of such separation from service that constitute deferred compensation
and would (but for this provision) be payable within six (6) months following
the date of termination, shall instead be paid on the next business day
following the expiration of such six (6) month period or, if earlier, upon the
Executive’s death; except (A) to the extent of amounts that do not constitute a
deferral of compensation within the meaning of Treasury regulation Section
1.409A-1(b) (including without limitation by reason of the safe harbor set forth
in Section 1.409A-1(b)(9)(iii), as determined by the Company in its reasonable
good faith discretion); (B) benefits that qualify as excepted welfare benefits
pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C) other amounts or
benefits that are not subject to the requirements of Section 409A of the Code
(“Section 409A”).

(ii) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(iii) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

(iv) Any payment of or reimbursement for expenses that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules: (i) no reimbursement or payment of any such
expense shall affect the Executive’s right to reimbursement or payment of any
such expense in any other calendar year; (ii) reimbursement or payment of the
expense shall be made, if at all, promptly, but not later than the end of the
calendar year following the calendar year in which the expense was incurred; and
(iii) the right to reimbursement or payment shall not be subject to liquidation
or exchange for any other benefit.



--------------------------------------------------------------------------------

(v) In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

(h) Exclusive Right to Severance. The Executive agrees that the Severance
Benefits to be provided to him in accordance with the terms and conditions set
forth in this Agreement are intended to be exclusive with respect to severance
or termination pay and post-employment employee benefits. The Executive hereby
knowingly and voluntarily waives any right he might otherwise have to
participate in or receive benefits under any other plan, program or policy of
the Company providing for severance or termination pay or benefits.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 5 or otherwise.

(a) Provision by the Company of Final Compensation and Severance Benefits, if
any, that are due the Executive in each case under the applicable termination
provision of Section 5 shall constitute the entire obligation of the Company to
the Executive with respect to severance or termination pay and post-employment
employee benefits.

(b) Except for any right of the Executive to continue group health plan
participation in accordance with applicable law, the Executive’s participation
in all Employee Benefit Plans shall terminate pursuant to the terms of the
applicable plan documents based on the date of termination of the Executive’s
employment without regard to any Base Salary for notice waived pursuant to
Section 5(e) hereof or to any Severance Benefits or other payment made to or on
behalf of the Executive following such date of termination.

(c) Provisions of this Agreement shall survive any termination of the
Executive’s employment if so provided herein or if necessary or desirable fully
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 7, 8 and 9. The
obligation of the Company to provide Severance Benefits hereunder, and
Executive’s right to retain such payments, is expressly conditioned on the
Executive’s continued compliance in all material respects with Sections 7, 8 and
9. The Executive recognizes that, except as expressly provided in Section 5(d)
or Section 5(e), or with respect to Base Salary paid for notice waived pursuant
to Section 5(e), no cash compensation or benefits will be earned after
termination of employment.

7. Confidential Information.



--------------------------------------------------------------------------------

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information, that the Executive will develop Confidential
Information for the Company or its Affiliates and that the Executive will learn
of Confidential Information during the course of employment. The Executive
agrees that all Confidential Information which the Executive creates or to which
he has access as a result of his employment or other associations with the
Company or any of its Affiliates is and shall remain the sole and exclusive
property of the Company or its Affiliate, as applicable. The Executive shall
comply with the policies and procedures of the Company and its Affiliates for
protecting Confidential Information and shall never disclose to any Person
(except as required by applicable law or for the proper performance of his
duties and responsibilities to the Company and its Affiliates), or use for his
own benefit or gain or the benefit or gain of any other Person, any Confidential
Information obtained by the Executive incident to his employment or any other
association with the Company or any of its Affiliates. The Executive understands
that this restriction shall continue to apply after his employment terminates,
regardless of the reason for such termination. Further, the Executive agrees to
furnish prompt notice to the Company of any required disclosure of Confidential
Information sought pursuant to subpoena, court order or any other legal process
or requirement, and agrees to provide the Company a reasonable opportunity to
seek protection of the Confidential Information prior to any such
disclosure. The confidentiality obligation under this Section 7 shall not apply
to information that has become generally known through no wrongful act on the
part of the Executive or any other Person having an obligation of
confidentiality to the Company or any of its Affiliates. Nothing in this
Agreement limits, restricts or in any other way affects the Executive from
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies or derivatives (including without limitation
electronic), in whole or in part, thereof (the “Documents”), whether or not
prepared by the Executive, shall be the sole and exclusive property of the
Company and its Affiliates. Except in the proper performance of the Executive’s
regular duties for the Company or as expressly authorized in writing in advance
by the Board or its expressly authorized designee, the Executive will not copy
any Documents or remove any Documents or copies or derivatives thereof from the
premises of the Company. The Executive shall safeguard all Documents and shall
surrender to the Company at the time his employment terminates, and at such
earlier time or times as the Board or its designee may specify, all Documents
and other property of the Company or any of its Affiliates and all documents,
records and files of the customers and other Persons with whom the Company or
any of its Affiliates does business (“Third Party Documents”) and each
individually a “Third Party Document”) then in the Executive’s possession or
control; provided, however, that if a Document or Third-Party Document is on
electronic media, the Executive may, in lieu of surrendering



--------------------------------------------------------------------------------

the Document or Third-Party Document, provide a copy to the Company on
electronic media and delete and overwrite all other electronic media copies
thereof. The Executive also agrees that, upon request of any duly authorized
officer of the Company, the Executive shall disclose all passwords and passcodes
necessary or desirable to enable the Company or any of its Affiliates or the
Persons with whom the Company or any of its Affiliates do business to obtain
access to the Documents and Third-Party Documents.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company (or as otherwise directed by the
Company) and to permit the Company to enforce any patents, copyrights or other
proprietary rights to the Intellectual Property. The Executive will not charge
the Company for time spent in complying with these obligations. All
copyrightable works that the Executive creates shall be considered “work made
for hire” and shall, upon creation, be owned exclusively by the Company.

9. Restricted Activities. The Executive agrees that the following restrictions
on his activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

(a) While the Executive is employed by the Company and during the twelve (12)
month period following the date his employment terminates (or, in the case of a
termination of employment by the Executive pursuant to Section 5(e), during the
twelve (12) month period following the date, no more than thirty (30) days prior
to the date of termination, when the Executive provides written notice of
termination to the Company), regardless of the reason therefore (in the
aggregate, the “Restricted Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, engage in any Competitive Business Activities in any
geographic area in which the Company or any of its Affiliates engages in any
business activity or is actively planning to engage in any business activity at
any time during the Executive’s employment with the Company or, with respect to
the portion of the Restricted Period that follows termination of the Executive’s
employment, at the time of such termination (the “Restricted
Area”). Specifically, but without limiting the foregoing, the Executive agrees
not to work or provide services, in any capacity in the Restricted Area, whether
as an employee, independent contractor or otherwise, whether with or without
compensation, to any Person who is engaged in the business of developing,
marketing or selling (i) therapeutic drugs to treat liver disease or



--------------------------------------------------------------------------------

constipation or (ii) any other drug that has a therapeutic purpose that is the
same or substantially similar to the therapeutic purpose of any drug that the
Company or any of its Affiliates is developing, marketing or selling during the
Executive’s employment with the Company or, with respect to the portion of the
Restricted Period that follows termination of the Executive’s employment, at the
time of such termination (“Competitive Business Activities”). Nothing in this
Section 9(a), however, shall prevent the Executive’s passive ownership of two
(2) percent or less of the equity securities of any publicly traded company.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Affiliates that could reasonably give rise to a conflict
of interest or otherwise interfere with any of his duties or obligations to the
Company or any of its Affiliates.

(c) The Executive agrees that, during the Restricted Period, he will not
directly or indirectly: (i) solicit or encourage any customer or business
partner of the Company or any of its Affiliates to terminate or diminish its
relationship with them; or (ii) seek to persuade any such customer or business
partner or any prospective customer or business partner of the Company or any of
its Affiliates to conduct with anyone else any business or activity which such
customer or business partner conducts, or such prospective customer or business
partner could conduct, with the Company or any of its Affiliates; provided,
however, that these restrictions shall apply (A) only with respect to those
Persons who are or have been a customer or business partner of the Company or
any of its Affiliates at any time within the immediately preceding two (2)-year
period or whose business has been solicited on behalf of the Company or any of
the Affiliates by any of their officers, employees or agents within such two
(2)-year period, other than by form letter, blanket mailing or published
advertisement, and (B) only if the Executive has performed work for such Person
during his employment with the Company or one of its Affiliates or been
introduced to, or otherwise had contact with, such Person as a result of his
employment or other associations with the Company or one of its Affiliates or
has had access to Confidential Information which would assist in the Executive’s
solicitation of such Person.

(d) The Executive agrees that, during the Restricted Period (excluding any
activities undertaken on behalf of the Company or any of its Affiliates in the
course of his duties hereunder), the Executive will not, and will not assist any
other Person to, (i) hire, engage or solicit for hiring or engagement any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(ii) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them; provided, however, that these restrictions shall apply only to employees
and independent contractors who have provided services to the Company or any of
its Affiliates at any time within the immediately preceding two-(2) year period.



--------------------------------------------------------------------------------

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9. The Executive
agrees without reservation that each of the restraints contained herein is
necessary for the reasonable and proper protection of the goodwill, Confidential
Information and other legitimate interests of the Company and its Affiliates;
that each and every one of these restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Executive is bound by
them. The Executive further agrees that he will never assert, or permit to be
asserted on his behalf, in any forum, any position contrary to the
foregoing. The Executive further acknowledges that, were he to breach any of the
covenants contained in Sections 7, 8 or 9, the damage to the Company and its
Affiliates would be irreparable. The Executive therefore agrees that the
Company, in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond,
and will additionally be entitled to an award of attorney’s fees incurred in
connection with securing any relief hereunder. The parties further agree that,
in the event that any provision of Section 7, 8 or 9 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. The Executive agrees that
the Restricted Period shall be tolled, and shall not run, during any period of
time in which he is in violation of the terms thereof, in order that the Company
and its Affiliates shall have all of the agreed-upon temporal protection recited
herein. No breach of any provision of this Agreement by the Company, or any
other claimed breach of contract or violation of law, or change in the nature or
scope of the Executive’s employment relationship with the Company, shall operate
to extinguish the Executive’s obligation to comply with Sections 7, 8 and 9.
Each of the Company’s Affiliates shall have the right to enforce all of the
Executive’s obligations to that Affiliate under this Agreement, including
without limitation pursuant to Section 7, 8 or 9.

11. No Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any other obligations
to any Person or to any court order, judgment or decree that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use on behalf of the Company any proprietary information of a third party
without such party’s consent.



--------------------------------------------------------------------------------

12. Definitions. Capitalized words or phrases shall have the meanings provided
in this Section 12 and as provided elsewhere herein:

(a) “Affiliate” means any person or entity directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
either management authority or equity interest.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Change of Control” has the meaning ascribed to such term in the Rules of
the Albireo Limited Share Option Plan to be adopted in 2016, as may be amended
from time to time, which meaning is incorporated herein by reference as if
restated in its entirety.

(d) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally available to the public, and any and all
information, publicly known in whole or in part or not, which, if disclosed by
the Company or any of its Affiliates, would assist in competition against any of
them. Confidential Information includes without limitation such information
relating to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its Affiliates, (ii) the Products,
(iii) the costs, sources of supply, financial performance and strategic plans of
the Company and its Affiliates, (iv) the identity and special needs of the
patients of the Company and its Affiliates and (v) the people and organizations
with whom the Company and its Affiliates have business relationships and the
nature and substance of those relationships. Confidential Information also
includes information that the Company or any of its Affiliates has received, or
may receive hereafter, belonging to others or that was received by the Company
or any of its Affiliates with any understanding, express or implied, that it
would not be disclosed.

(e) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment and during the period of six (6)
months immediately following termination of his employment that relate either to
the Services or to any prospective activity of the Company or any of its
Affiliates or that result from any work performed by the Executive for the
Company or any of its Affiliates or that make use of Confidential Information or
any of the equipment or facilities of the Company or any of its Affiliates.

(f) “Person” means a natural person, a corporation, a limited liability company,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.



--------------------------------------------------------------------------------

(g) “Products” means all products planned, researched, developed, tested, sold,
licensed, leased, or otherwise distributed or put into use by the Company or any
of its Affiliates, together with all services provided or otherwise planned by
the Company or any of its Affiliates, during the Executive’s employment.

13. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

14. Section 280G.

(a) In the event that the Company or Parent undergoes a “change in ownership or
control” (within the meaning of Section 280G of the Code and the regulations and
guidance promulgated thereunder (“Section 280G”)) before the Company or Parent
or any Affiliate of the Company or Parent that would be treated, together with
the Company or Parent, as a single corporation under Section 280G has stock that
is readily tradeable on an established securities market or otherwise (within
the meaning of Section 280G) and all, or any portion, of the payments provided
under this Agreement, either alone or together with other payments or benefits
which the Executive receives or is entitled to receive from the Company or
Parent (collectively, the “Total Payments”), could constitute an “excess
parachute payment” within the meaning of Code Section 280G, the Company will use
its reasonable best efforts to seek shareholder approval of the Total Payments
in a manner that satisfies the requirements of the “shareholder approval”
exception to Section 280G, such that, if approved, all Total Payments may be
made to the Executive without the application of the excise tax imposed by
Section 4999 of the Code.

(b) In the event that the Company or Parent undergoes a “change in ownership or
control” (within the meaning of Section 280G) before the Company or Parent or
any Affiliate of the Company or Parent that would be treated, together with the
Company or Parent, as a single corporation under Section 280G has stock that is
readily tradeable on an established securities market or otherwise (within the
meaning of Section 280G) and all, or any portion, of the Total Payments could
constitute an “excess parachute payment” within the meaning of Section 280G,
then the Executive shall be entitled to receive (i) an amount limited (to the
minimum extent necessary) so that no portion of the Total Payments shall be
non-deductible for US federal income taxes by reason of Section 280G (the
“Limited Amount”), or (ii) if the amount of the Total Payments (without regard
to clause (i)) reduced by the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”) and the amount of all other applicable federal, state and
local taxes (with income taxes all computed at the highest applicable marginal
rate) is greater than the Limited Amount reduced by the amount of all taxes
applicable thereto



--------------------------------------------------------------------------------

(with income taxes all computed at the highest marginal rate), the amount of the
Total Payments otherwise payable without regard to clause (i). If it is
determined that the Limited Amount will maximize the Employee’s after-tax
proceeds, the Total Payments shall be reduced to equal the Limited Amount in the
following order: (i) first, by reducing cash severance payments that are exempt
from Section 409A, (ii) second, by reducing other payments and benefits that are
exempt from Section 409A and to which Q&A 24(c) of Section 1.280G-1 of the
Treasury Regulations does not apply, (iii) third, by reducing all remaining
payments and benefits that are exempt from Section 409A and (iv) finally, by
reducing payments and benefits that are subject to Section 409A, in each case,
with all such reductions done on a pro rata basis. All determinations made
pursuant this Section 14 will be made at the Company’s or its Affiliates’
expense by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G and Section 4999 of the
Code selected by the Company for such purpose (the “Independent Advisors”). For
purposes of such determinations, no portion of the Total Payments shall be taken
into account which, in the opinion of the Company and its legal advisors, (y)
does not constitute a “parachute payment” within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of the
Code) or (z) constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation. In the event it is later determined that (A) a greater
reduction in the Total Payments should have been made to implement the objective
and intent of this Section 14, the excess amount shall be returned immediately
by the Executive to the Company or (B) a lesser reduction in the Total Payments
should have been made to implement the objective and intent of this Section 14,
the additional amount shall be paid immediately by Parent, the Company, or any
Affiliate of Parent or the Company, as applicable, to the Executive.

15. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive to one of its Affiliates or in the event that the Company shall
hereafter effect a reorganization with, consolidate with, or merge into, an
Affiliate or any Person or transfer all or substantially all of its properties,
stock, or assets to an Affiliate or any Person. This Agreement shall inure to
the benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.



--------------------------------------------------------------------------------

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the CEO, or to such other address as either party may specify by
notice to the other actually received.

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes and terminates all prior communications, agreements
and understandings, written or oral, with respect to the terms and conditions of
the Executive’s employment relationship with the Company.

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This is a Massachusetts contract and shall be construed and
enforced under and be governed in all respects by the laws of Massachusetts,
without regard to any conflict of laws principles that would result in the
application of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

24. Guaranty.

(a) Guaranty. As a material inducement to the Executive to enter into this
Agreement, each of Parent and Albireo AB does hereby unconditionally, absolutely
and irrevocably guarantee the payment of all compensation, payments, awards and
other amounts that the Company is obligated to pay or provide the Executive
pursuant to this Agreement (together, the “Guaranty”). Such compensation,
payments, awards, obligations are hereinafter referred to as the “Payment
Obligations.” If the Company does not timely pay all or any part of the Payment
Obligations due under this Agreement to the Executive when they become due and
payable, following notice to the Company and a reasonable opportunity of not
less than thirty (30) days to cure, the Executive may immediately enforce the
Guaranty against either or both of Parent and Albireo AB for the Payment
Obligations, without any obligation to first pursue payment of some or all of
the Payment Obligations from the Company.

(b) Nature, Scope and Duration of Guaranty. The Guaranty shall be directly
enforceable against either or both of Parent and Albireo AB and without
resorting to the Company, or exhausting any or all remedies against
them. Neither Parent nor Albireo AB shall be discharged or released from
liability for any of the following reasons: bankruptcy, receivership or other
similar proceedings. The Guaranty shall be binding upon Parent, Albireo AB, and
their respective successors and assigns, and shall inure to the benefit of the
Executive and his heirs and assigns. No assignment or delegation by Parent or
Albireo AB shall release Parent or Albireo AB of its obligations under this
Section 24. The Guaranty shall be a continuing guaranty and shall remain in
force until the termination of this Agreement and payment in full of the Payment
Obligations.

(c) Waiver. The failure of the Executive to enforce any of the provisions of
this Section 24 at any time, or for any period of time, shall not be construed
to be a waiver of any such provision or of the right thereafter to enforce the
same.

(d) Survival. This Section 24, including without limitation the rights of the
Executive and obligations of Parent and Albireo AB under this Section 24, shall
survive the end of the term of this Agreement and the termination of the
Executive’s employment with the Company.

(e) Jurisdiction. Each of Parent and Albireo AB hereby consents to personal
jurisdiction of the state and federal courts situated within Suffolk County,
Massachusetts solely for purposes of enforcing this Section 24, and waives any
objections that it might have to personal jurisdiction or venue in those courts
for purposes of enforcing this Section 24.



--------------------------------------------------------------------------------

[The remainder of this page has been left blank intentionally.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     THE COMPANY: /s/ Peter A. Zorn                 By:  /s/ Ron
Cooper                       Name:  Ron Cooper                      
Title:  President & CEO            

IN WITNESS WHEREOF, Parent and Albireo AB execute this Agreement, solely with
respect to Section 24, effective as of the Effective Date.

 

Albireo Limited     Albireo AB By: /s/ Ron Cooper                        
By: /s/ Jan Mattsson                       Name:  Ron Cooper                    
  Name:  Jan Mattsson                       Title:    President & CEO          
    Title:    COO                                     